12 F.3d 204
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eric Lang CARTER, Petitioner-Appellant,v.COMMONWEALTH OF VIRGINIA, Respondent-Appellee.
No. 93-6940.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 25, 1993.Decided Nov. 18, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond, No. CA-93-222;  David G. Lowe, Magistrate Judge.
Eric Lang Carter, pro se.
Thomas Cauthorne Daniel, Asst. Atty. Gen., Richmond, VA, for respondent-appellee.
E.D.Va.
DISMISSED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Appellant seeks to appeal the magistrate judge's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.1  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.2  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate judge.  Carter v. Virginia, No. CA-93-222 (E.D.Va. July 22, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



1
 The parties consented to the jurisdiction of a magistrate judge under 28 U.S.C.A. Sec. 636(c)(1) (West 1993)


2
 We find that Carter's notice of appeal is timely under  Houston v. Lack, 487 U.S. 266 (1988)